Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an amendment application filed on 12/27/2021. In the amendment, applicant has amended claims independent claims 11 and 20. Claims 1-10, 13, 15-17 and 21-22 have been cancelled. Claims 12, 14 and 18-19 remain original.
For this office action, claims 11-12, 14 and 18-22 have been received for consideration and have been examined. 
Response to Arguments
Claims Rejection under 35 U.S.C. § 112
	Applicant’s amendments to independent claims have been reviewed and appear to overcome some of the 112(b) issues which were raised in the last Office Action. However, Independent claims 11 and 20 still contain “wherein” clauses which remain the basis of maintaining the 112(b) rejection in this Office Action. See below Office Action for new 112(b) rejections. 
Double Patenting
	Applicant’s remarks regarding non-statutory Double Patenting of co-pending Patent Application # 16/514,607 have been reviewed by the examiner, however, they are unpersuasive. Examiner has reviewed amended claims of Instant and Continuation application and find identical claim language in both set of claims. Therefore, non-statutory Double Patenting rejection has been maintained. 

Claim Rejection under 35 U.S.C. § 103
	Applicant’s remarks with respect to rejection of claims under 35 U.S.C. § 103 have been reviewed by the examiner and found to be persuasive, therefore, the rejection has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-12, 14 and 18-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 11 is rejected as failing to define the invention in the manner required by 35 U.S.C. § 112(b).
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. For machine claims, the structure must be organized and correlated in such a manner as to present a complete operative device. For claims predicated on methods, the structure must be organized into steps.  The claims must be in one sentence form only. Note the format of the claims in the patents cited.
According to MPEP 2173.02(II) "If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b), is appropriate."
The following clauses are the basis for an indefiniteness rejection due to the reasoning set forth above (unclear to a potential infringer how to avoid infringement) because (i) it's unclear if these clauses are required for infringement or not, and (ii) it’s unclear how they affect the scope of the claimed product for claim 11-12, 14, 18-19 and 21, and the claimed system for claims 20 and 22.
With respect to claim 11, this claim is “a computer program product comprising: a non-transitory computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method” and written from the point of “one or more processors” performing the subsequently articulated method steps of executing the “stor[ed] instructions”.
However, claim 11 recites following clauses:
First limitation recites
“wherein the authorization request is submitted through a first graphical user interface displayed on the computing node, wherein the first graphical user interface displays dynamic data from one or more data sources”;
Second limitation recites 
“wherein the mock interface comprises a second graphical user interface displayed on the computing node, wherein a visual appearance of the second graphical user interface is visually similar to a visual appearance of the first graphical user interface”; and
Fifth limitation recites 
“wherein displaying the larger portion of the data simulates in the second graphical user interface a visual appearance of the first graphical user interface as displayed to a user of the target application with permissions to the target application comprising the user selected one or more options”.
All of the above mentioned steps are performed by entities such as “a computing node” (or a second graphical user interface displayed on the “computing node”), which are outside the scope of the claimed computer program product and its instructions for execution of various articulated steps, which are performed by “one or more processors”. 
It would be unclear to a potential infringer as to how the above clauses limit the structure or the method of the claimed product.  In particular, it’s unclear how the above mentioned wherein clauses affects the scope of instructions for “generating a mock interface” by the one or more processors.  The Examiner would like to remind applicant that during prosecution applicant has ample opportunity to amend the claims and preferably positively indicate which device is doing what steps to write claim with positive language. 
Claim 11 further recites: “automatically transmitting”, “wherein the request comprises a request for permissions to the target application represented by the selected one or more options in the mock interface”.  This contradicts the previous wherein clauses which state the options are presented and selected in the second graphical user interface, not the mock interface.
Claim 12, recites “The computer program product of claim 11, further comprising: 
	notifying, by the one or more processors, the user of the update”.  This makes no sense, as a product cannot comprise an act. Perhaps applicant intended that the product comprise additional instructions that, upon execution, would further cause the one or more processors to perform additional steps such as notifying […].  
	Claim 14 recites “authorizing, by the one or more processors, access by the user to the mock interface based on obtaining the temporary credentials from the user via an entry by the user in the second graphical user interface”.  See concerns regarding claim 11 with respect to its being unclear how interactions with a second graphical user interface affect the scope of the step of “generating a mock interface”.  Furthermore, this is indefinite at least per IPXL Holdings v Amazon for reciting user use with the product “based on obtaining the temporary credentials from the user via entry by the user …”.
	Claim 18 recites “The computer program product of claim 11, wherein the request to change the permissions of the user to the target application further comprises identifying credentials of the user”.  A received request cannot comprise an action, such as identifying.  Ergo, this limitation makes no sense and its metes and bounds would not be determinable by a potential infringer.
Claim 20 is a system claim and directed to “a host computing system comprising a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory to perform a method”. Claim 20 is scoped as “a host system comprising memory and one or more processors” performing various articulated method steps. Claim 20 recites the same wherein clauses as noted above with respect to claim 11, which contain a various “wherein clauses” directed to various entities not within the immediate scope of the claimed invention, or unclear how they affect the scope of the claimed host system. Therefore examiner finds similar 112(b) issues for claim 20 as for claim 11, in that the examiner finds a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement. This is because it is unclear how any of the wherein clauses affect the scope of the claimed system or the method performed by the host system.  
Dependent claims inherit the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, dependent claims are also rejected based on the same rationale as applied to their parent claims above.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 11-12 and 18-19 are provisionally rejected on the grounds of non-statutory Double Patenting as being unpatentable over claims 1-2, 4 and 8-9 of co-pending application # 16/514,607. The claims in co-pending application also discloses:
	 denying, by one or more processors, an authorization request from a computing node to a target application based on insufficient permissions of a user associated with the request, wherein the authorization request is submitted through a first graphical user interface displayed on the computing node, wherein the first graphical user interface displays dynamic data from one or more data sources; 
based on the denying generating, by the one or more processors, a mock interface, wherein the mock interface is an application programming interface to the target application, wherein the mock interface comprises a second graphical user interface displayed on the computing node, wherein a visual appearance of the second graphical user interface is visually similar to a visual appearance of the first graphical user interface; 
displaying, by the one or more processors, in the second graphical user interface, predefined data comprising a portion of a static set of data that does not include the dynamic data from the one or more data sources, wherein the second graphical user interface further comprises a list of permissions of the user to the target application and options to select one or more additional permissions; 
CN820160926US02- 3 -obtaining, by the one or more processors, via the second graphical user interface a user selection of one or more of the options; 
based on the obtaining, displaying, by the one or more processors, a larger portion of the static set of data in the second graphical user interface, wherein displaying the larger portion of the data simulates in the second graphical user interface a visual appearance of the first graphical user interface as displayed to a user of the target application with permissions to the target application comprising the user selected one or more options; 
automatically transmitting, by the one or more processors, via the mock interface, the user selected one or more options, to the target application, a request to change the permissions of the user to the target application, wherein the request comprises a request for permissions to the target application represented by the selected one or more options; 
receiving, by the one or more processors, responsive to the transmitting, a customized security policy comprising the selected one or more options; 
applying, by the one or more processors, the customized security policy to a control system of the target application to update the permissions of the user to the target application; 
approving, by the one or more processors, a subsequent authorization request from the computing node to the target application based on the updated permissions, wherein the subsequent authorization request is submitted through the first graphical user interface displayed on the computing node; and 
based on the approving, displaying, by the one or more processors, in the first graphical user interface, the dynamic data from the one or more data sources.
Although the claims at issue are not identical, they are not patentably distinct from each other because if allowed, would improperly extend the "right to exclude" already granted in the patent. 
Dependent claims 12, 14 and 18-19 are also rejected under non-statutory double patenting rejection.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/S.M.A./Patent Examiner, Art Unit 2432